Citation Nr: 0620157	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis, and if so, whether service connection 
is warranted.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1981.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied the 
above claims.

During the pendency of this appeal, in March 2003, 
jurisdiction of this matter was transferred to the RO located 
in Albuquerque, New Mexico, as a result of a change in 
domicile of the veteran.

The Board notes that the claim of entitlement to service 
connection for rheumatoid arthritis was previously denied by 
the RO in October 1997.  In August 2002, the RO appears to 
have reopened the claim for service connection for rheumatoid 
arthritis.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue is captioned as above.

In a June 2006 informal hearing presentation, the veteran's 
representative raised a claim for entitlement to a total 
disability rating based upon individual unemployability.  
This claim is referred to the RO for appropriate action.

The issues of entitlement to an increased rating for PTSD and 
service connection for rheumatoid arthritis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Entitlement to service connection for rheumatoid 
arthritis was denied by the RO in a rating decision dated in 
October 1997.  The veteran did not appeal.

2.  Evidence received since the October 1997 RO decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  The October 1997 RO decision denying service connection 
for rheumatoid arthritis is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 20.1103 (2005).

2.  Subsequent to the October 1997 RO decision that denied 
entitlement to service connection for rheumatoid arthritis, 
new and material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rheumatoid arthritis 

At the outset, the Board notes that the duty to notify and 
assist with regard to the 
issue of whether new and material evidence has been received 
for rheumatoid arthritis has been met to the extent necessary 
to reopen the claim, such that any deficiency in this regard 
is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In a decision dated in March 1994, the RO denied the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis.  The RO determined that the service 
medical records showed no findings regarding arthritis or 
degenerative joint disease of the extremities, and that the 
current medical reports of seronegative rheumatoid arthritis, 
first diagnosed in 1986, were too remote from service to 
establish any relationship thereto.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
March 17, 1994.  He did not appeal this decision, thus it 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1103 (2005).

In March 1997, the veteran submitted a claim for entitlement 
to service connection for rheumatoid arthritis.  He asserted 
that his currently diagnosed rheumatoid arthritis may have 
also been a residual of venereal disease, hypertension, or an 
esophageal condition which were of service origin.  In 
October 1997, the RO determined that the service medical 
records showed no findings regarding either arthritis or 
degenerative joint disease of the extremities or of venereal 
disease, hypertension or an esophageal condition, and that 
the current medical reports of  rheumatoid arthritis were too 
remote from service to establish any relationship thereto.  
The veteran was notified of this decision and of his 
appellate rights by letter dated November 4, 1997.  He did 
not appeal this decision, thus it became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001). Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the appellant's claim to 
reopen was received in January 2002, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The evidence received subsequent to the October 1997 decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

A private medical record from L. Woods, D.O., dated in 
September 2001, shows that the veteran was said to have been 
service for 20 years and retired in 1981 from the field 
artillery.  He walked constantly on the job and frequently 
had stiff swollen joints and achy muscles.  After his 
retirement he lost over 40 pounds, began to become extremely 
weak, and developed frequent fevers, chills and fatigue.  In 
1986 he was diagnosed with rheumatoid arthritis.  Dr. Woods 
indicated that the veteran was not diagnosed with rheumatoid 
arthritis until 1986, but he had many of the early symptoms 
while he was in service.  He had joint pain, aching muscles 
and fatigue beyond what a normal man of his age should have 
had.  Dr. Woods concluded that the veteran had early 
arthritis while he was in service.

The September 2001 letter from Dr. Woods suggesting that the 
veteran had early arthritis while he was in service was not 
of record at the time of the RO's October 1997 rating 
decision and is not cumulative.  It is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board further finds that 
this evidence is material, as it raises a reasonable 
possibility of substantiating the claim.  As new and material 
evidence has been presented, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for rheumatoid arthritis is 
reopened.  To this extent only, the appeal is granted.


REMAND

Rheumatoid arthritis and PTSD

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The veteran has reported that he is receiving monthly 
disability benefits from the Social Security Administration 
(SSA) as a result of his PTSD and rheumatoid arthritis.  The 
complete medical and administrative records related to his 
Social Security claim have not been obtained.  The RO should 
make arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Moreover, records show that the veteran was treated for 
rheumatoid arthritis at Brooke Army Medical Center at Fort 
Houston, Texas, following his separation from service.  He 
also stated that he was treated for rheumatoid arthritis 
during service at Reynolds Army Hospital at Fort Sill, 
Oklahoma.  In 1994, he was diagnosed as having rheumatoid 
arthritis on an Agent Orange registry examination at the VA 
Medical Center (VAMC) in Oklahoma City.  These records should 
be requested on remand.  

As the case must be remanded for the foregoing reasons, an 
updated medical examination would be helpful in assessing the 
current manifestations of the veteran's PTSD.  Updated 
treatment records from the El Paso VA Medical Center should 
also be requested.

Accordingly, the case is REMANDED for the following:

1.  Obtain treatment records for the 
veteran's PTSD and rheumatoid arthritis 
from the El Paso VAMC, dated since August 
2004.

2.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security disability claim and associate 
them with the claims file.

3.  Obtain the veteran's treatment 
records for rheumatoid arthritis from 
Brooke Army Medical Center at Fort 
Houston, Texas, dated from August 1981 to 
present.  

4.  Obtain the veteran's treatment 
records for rheumatoid arthritis from 
Reynolds Army Hospital at Fort Sill, 
Oklahoma, dated from February 1958 to 
present.  

5.  Obtain a copy of the veteran's Agent 
Orange registry examination report from 
the VAMC in Oklahoma City, Oklahoma, 
dated in 1994.  

6.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed. All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's PTSD on his occupational and 
social functioning.  The examiner should 
assign a Global Assessment of Functioning 
(GAF) score for the veteran's PTSD 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


